Conviction for trespassing; punishment, a fine of $100.00.
It is charged in the complaint that appellant, about the 21st of November, 1933, in the County of Maverick and State of Texas, unlawfully entered upon the enclosed land of Mack Burleson, without the consent of the owner, proprietor or agent in charge of said land, and did therein hunt with firearms.
Our attention is attracted to the fact that there is not the slightest evidence of want of consent on the part of the owner of the enclosed premises. For this law to be violated, the hunting or fishing must be without the consent of the owner.
The prosecution will be reversed and the cause remanded.
Reversed and remanded. *Page 631